In a proceeding pursuant to article 78 of the CPLR, the appeal is from an order of the Supreme Court, Nassau County, dated August 1, 1969, which inter alia directed appellant to provide respondent an emergency shelter allowance for three months. Order affirmed, without costs. In our opinion, under the particular facts of the instant case, it seems evident that the recitals contained in the order under review mandated that appellant properly pay the *576sums in issue, as contemplated by the Regulations of the Department of Social Services (18 NYCRR Part 372). Rabin, Acting P. J., Munder, Martuscello, Brennan and Benjamin, JJ., concur.